United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Johnny Gallego, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1901
Issued: April 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2016 appellant, through his representative, filed a timely appeal from a
May 16, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established a left shoulder condition causally related to
the accepted March 27, 2013 employment incident.
FACTUAL HISTORY
On July 30, 2013 appellant, then a 53-year-old housekeeping aid, filed a traumatic injury
claim (Form CA-1) alleging that on March 27, 2013 he sustained a left shoulder condition when
he fell against the wall after stepping on a stack of loose floor tiles.
In support of his claim, appellant submitted a March 27, 2013 employing establishment
health clinic note from Dr. Sonia M. Perez-Padilla, a Board-certified internist. He reported that
at 6:35 a.m. that morning he had walked into his supply closet, there were some loose tiles on the
floor, his foot slipped on the tiles, and he fell back hitting his left posterior shoulder on the wall.
Appellant noted pain and stiffness in the shoulder with tingling into the left hand. Physical
examination findings included normal, active range of motion of the left shoulder with some
crepitus. Discomfort with palpation of the posterior left shoulder was noted which did not impact
the cervical or thoracic vertebral area. Dr. Perez-Padilla diagnosed left shoulder contusion/strain
and released appellant to full duty.
In a July 25, 2013 note, Dr. William F. Rees, a Board-certified internist, indicated that
appellant’s left shoulder, left ankle, and left knee pain were improving. He noted that appellant
injured himself one to two months ago at work. Dr. Rees diagnosed left shoulder pain, suspect
rotator cuff tear, ankle pain, improving left knee pain, hypertension, and post-traumatic stress
disorder. Appellant also submitted a July 30, 2013 x-ray that was interpreted by Dr. Jennifer H.
Alcala, a Board-certified radiologist, as lucency through the greater tuberosity, which could
reflect an acute fracture site without significant displacement.
By letter dated August 6, 2013, OWCP informed appellant that further evidence,
including medical evidence, was needed to support his claim. Appellant was afforded 30 days to
submit this evidence.
By letter dated September 13, 2013, the employing establishment controverted the claim.
In a decision dated September 16, 2013, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the incident occurred as alleged.
On June 17, 2014 appellant requested reconsideration. In his request, he further
described the employment incident and discussed his medical treatment. Appellant noted that
after the incident he took ibuprofen and his pain decreased, but would not go away. He noted
that he tried to use his left arm less, but that he would have pain in his left shoulder and would
put ice on his shoulder every night. Appellant noted that he continued to work and on
August 28, 2013 his work requirements were modified because of the pain he had in his left
shoulder. He noted that he was given a light-duty limitation for lifting with the left arm.
Appellant discussed the medical opinions and argued that they clearly established a causal
relationship between his left shoulder injury and the employment incident.

2

On June 17, 2014 OWCP received additional medical evidence.
In an August 28, 2013 note, Nurse Barbara A. Bridges indicated that appellant should not
lift over 15 pounds, or push and pull anything over 20 pounds until seen and evaluated by an
orthopedist.
In an August 29, 2013 report, a physician assistant ordered no heavy lifting with
appellant’s left arm for six weeks.
In a March 3, 2014 MRI scan report, Dr. Shahin S. Amanat, a Board-certified radiologist,
found high grade partial thickness tear, versus small full-thickness tear, of the anterior fibers of
the supraspinatus tendon approximately two centimeters from the insertion with at least bursal
and articular-sided elements to the tear, possible post-traumatic avulsion fragments or osteophyte
formation off the humeral head related to the anterior tear of the supraspinatus tendon, and
biceps tenosynovitis.
In support of his reconsideration request, appellant also submitted March 20, 2014
handwritten notes from Dr. Patrick O’Brien, an orthopedic surgeon at the Southern Arizona
Veterans Administration Health Care System. Dr. O’Brien noted that appellant fell at work one
year ago and injured his shoulder, that a magnetic resonance imaging (MRI) scan revealed a left
rotator cuff tear, and that appellant would need surgery to repair the tendon. He noted that
appellant’s history of injury was consistent with this condition. Dr. O’Brien indicated that
appellant would need to be off work for three months.
In a September 15, 2014 decision, OWCP reviewed appellant’s claim on the merits. It
determined that he had now established that the incident occurred as alleged and that he had a
left rotator cuff tear. However, OWCP found that the claim remained denied as appellant had
failed to provide sufficient evidence with regard to a causal relationship between the rotator cuff
tear and the accepted incident of employment.
On April 24, 2015 appellant requested reconsideration. In support of his request,
appellant submitted a March 9, 2015 note from Dr. O’Brien which related that appellant suffered
a fall at work two years prior when he slipped on loose tiles in his maintenance closet.
Dr. O’Brien noted that appellant never had shoulder pain before the fall and that after that fall he
sought help at the employee health unit. He noted that appellant has had various treatments since
that time, but his pain had persisted, and that he recently had a left shoulder MRI scan
confirming a rotator cuff tear. Dr. O’Brien indicated that appellant’s mechanism of injury was
consistent with his complaints and his physical findings. He noted that appellant would need
surgery to correct the damage. Dr. O’Brien related that there was no question in his mind that
the fall caused the injury.
On April 24, 2015 Kelley S. Ireland, a program manager for workers’ compensation at
the employing establishment, noted that there was no possibility of knowing whether this injury
happened in the performance of duty given the amount of time it took appellant to address it
medically. The employing establishment contended that appellant alleged that the fall occurred
on March 27, 2013, but he waited until July 30, 2013 to file his claim.

3

By an appeal request form received on February 11, 2016, appellant again requested
reconsideration.
By letter dated April 15, 2016, OWCP referred appellant to Dr. John R. Klein, a Boardcertified orthopedic surgeon, for a second opinion. Appellant did not keep this appointment.
By decision dated May 16, 2016, OWCP denied appellant’s claim. It determined that he
had not established a causal relationship between the rotator cuff tear and the accepted
employment incident. OWCP found that the diagnosis at the time of the employment incident
was not that of rotator cuff tear. It noted that appellant did not seek treatment for four months,
there was no interval history provided by the physician between his diagnosis and the date of the
employment incident, and there was no explanation of any pathophysiologic changes because of
the fall. OWCP also noted that appellant failed to report for his second opinion examination.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his burden of proof to establish the fact that he sustained an injury in the
performance of duty, the employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place, and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that the employment incident of March 27, 2013 occurred as alleged. It
further accepted that appellant was diagnosed with a rotator cuff tear. However, OWCP denied
his claim as he failed to establish a causal relationship between the accepted employment
incident and the accepted medical diagnosis.
The Board finds that appellant has not established a left shoulder condition causally
related to the accepted March 27, 2013 employment incident.
Appellant was seen on the date of injury by Dr. Perez-Padilla at the employing
establishment health unit. The health unit notes provide an accurate history of the employment
incident. However physical examination findings were related as normal and appellant’s
diagnosis was listed as left shoulder contusion/strain. No opinion was provided regarding causal
relationship. The Board has held that medical reports are of limited probative value if they do
not provide an opinion regarding causal relationship.8
The July 25, 2013 report of Dr. Rees is the first medical report in the record indicating
that appellant sought further medical treatment. Dr. Rees suspected a rotator cuff tear at the
time, but did not provide a rationalized medical opinion explaining how the March 27, 2013
employment incident resulted in the suspected tear. Medical conclusions unsupported by
rationale are of little probative value.9 Furthermore, Dr. Rees noted that appellant had left
shoulder pain for one to two months, but the fall had occurred four months prior to the July 25,
2013 appointment. He did not provide a clear opinion on causal relationship and thus his report
is of little probative value.
Appellant contended that the report of Dr. O’Brien established that his fall at work on
March 27, 2013 caused his injury. However, Dr. O’Brien’s brief note does not establish causal
relationship. He indicated that appellant was his patient, that he suffered a fall at work two years
prior when he slipped on loose tiles, that he never had shoulder pain prior to that incident, and
that he sought help at employee health on the day of the fall. Dr. O’Brien noted that, despite
various treatments since that time, appellant’s pain persisted, and a recent MRI scan showed a
rotator cuff tear. He concluded that appellant’s mechanism of injury was consistent with his
complaints and his physical findings. Dr. O’Brien, however, did not explain how the mechanism
of injury would have physiologically caused the diagnosed condition.10 While Dr. O’Brien
opined that there was no question in his mind that the fall caused the injury, his report did not
7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

G.M., Docket No. 14-2057 (issued May 12, 2015).

9

D.B., Docket No. 14-295 (issued April 25, 2014); see also Willa M. Frazier, 55 ECAB 379, 384 (2004).

10

Id.

5

contain sufficient rationale.11 Dr. O’Brien’s report is not sufficient to establish causal
relationship. The opinion of a physician supporting causal relationship must rest on a complete
factual and medical background supported by affirmative evidence, address the specific factual
and medical evidence of record, and provide medical rationale explaining the relationship
between the diagnosed condition and the established incident or factor of employment.12
Dr. O’Brien contends that appellant did not have shoulder pain before the fall, and noted that he
sought medical treatment from the employee health unit. The Board has held that a medical
opinion that a condition is causally related to an employment injury, but symptomatic after it is
insufficient, without supporting rationale to establish causal relationship.13 The notation of a
rotator cuff tear first appeared in Dr. O’Brien’s handwritten notations on March 20, 2014, one
year after the March 27, 2013 fall. There is no indication that Dr. O’Brien treated appellant
during that year,14 nor did Dr. O’Brien explain why the tear was not diagnosed earlier.
Neither of the radiologists who reviewed the diagnostic test results discussed causal
relationship. Dr. Alcala interpreted a July 30, 2013 x-ray as showing lucency through the great
tuberosity which could reflect an acute fracture cite without displacement. Dr. Amanat did find a
high grade partial thickness tear of the anterior fibers of the supraspinatus tendon in an x-ray
dated March 3, 2014. However, these reports are of limited probative value as neither radiologist
provided an opinion on causal relationship.15
Appellant submitted notes by a physician assistant and from a nurse. Evidence from a
physician assistant or nurse does not constitute competent medical evidence under FECA as
neither is considered as a physician as defined under section 8102(2) of FECA.16
The Board notes that OWCP attempted to further develop the medical evidence by
referring appellant to Dr. Klein for a second opinion. However, appellant did not attend that
examination.
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.17 Appellant’s honest belief that the March 27,

11

Supra note 8.

12

See Lee R. Haywood, 48 ECAB 145 (1996).

13

E.D., Docket No. 16-1854 (issued March 3, 2017); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

14

Supra note 8.

15

G.M., Docket No. 14-2057 (issued May 12, 2015).

16

5 U.S.C. § 8101(2) provides that a physician includes, surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
V.C., Docket No. 16-0642 (issued April 19, 2016); L.C., Docket No. 16-1717 (issued March 2, 2017) (nurses);
Allen C. Hundley, 53 ECAB 551, 554 (2002) (physician assistant). David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006).
17

D.D., 57 ECAB 734 (2006).

6

2013 employment incident caused his medical injury is not in question, but that belief, however
sincerely held, does not constitute the medical evidence to establish causal relationship.18
Appellant has therefore failed to establish that his rotator cuff tear was related to his
accepted employment incident. Because he has not provided a rationalized opinion supporting
causal relationship, he has not met his burden of proof.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a left shoulder condition causally
related to the accepted March 27, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 16, 2016 is affirmed.
Issued: April 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

H.H., Docket No. 16-0897 (issued September 21, 2016).

19

See J.E., Docket No. 16-0509 (issued September 16, 2016).

7

